ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-035 recommending that JESSE JENKINS, a/k/a JESSE JENKINS, III, formerly of EAST ORANGE, who was admitted to the bar of this State in 1992 and who has been suspended from the practice of law since November 12, 1997, by Orders of the Court filed October 16, 1997, and September 10, 1999, be disbarred for violating RPC 5.5 (practicing while suspended), RPC 7.1 (false or misleading communication about the lawyer or the lawyer’s services), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and said JESSE JENKINS, a/k/a JESSE JENKINS, III, having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JESSE JENKINS, a/k/a JESSE JENKINS, III, is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further;
ORDERED that prior to reinstatement to practice, respondent shall complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and shall submit proof of his satisfactory completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
*297ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.